Citation Nr: 1546438	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-43 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by chronic constipation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has chronic constipation secondary to service connected duodenal ulcer disease and gastroesophageal reflux disease (GERD).  

Service treatment reports reflect that the Veteran reported stomach pain, bloating, and constipation in March 1982 and May 1986.  She was assessed with constipation at those times.  

Post-service treatment records reflect reports of chronic constipation on numerous occasions beginning in 2005.  In March 2013, at Smith and White, the Veteran was assessed with probable irritable bowel syndrome.  

A VA examination has not been provided in this case.  In light of the Veteran's reports of chronic constipation in service and her treatment for the same since service, a VA examination should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the appropriate specialist.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  The examiner should determine if the Veteran has a current gastrointestinal disorder, to include irritable bowel syndrome.  Thereafter, the examiner should determine whether:

(a) it is at least as likely as not (50 percent probability or more) that any disability manifested by chronic constipation either began during or was otherwise caused by the Veteran's active duty service.  Why or why not?   

(b) it is at least as likely as not (50 percent probability or more) that a disability manifested by chronic constipation is caused by her service-connected duodenal ulcer disease and GERD with positive H. pylori and Barrett's esophagus.  Why or why not? or

(c) it is at least as likely as not (50 percent probability or more) that a disability manifested by chronic constipation has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected duodenal ulcer disease and GERD with positive H. pylori and Barrett's esophagus.  Why or why not?  

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




